               Case 4:20-cv-01047-KAW Document 9 Filed 04/21/20 Page 1 of 2



     DAPEER ROSENBLIT LITVAK, LLP
1    William Litvak
     CA Bar No. 90533
2    11500 W. Olympic Blvd. Suite 550
     Los Angeles, California 90064
3    Email: wlitvak@drllaw.com
     Telephone: 310-477-5575
4    Fax: 310-477-7090
5    EDELSBERG LAW, P.A.
     Scott Edelsberg, Esq. (pro hac vice forthcoming)
6    20900 NE 30th Ave, Suite 417
     Aventura, FL 33180
7    Telephone: 305-975-3320
     scott@edelsberglaw.com
8
     SHAMIS & GENTILE, P.A.
9    Andrew J. Shamis, Esq. (pro hac vice forthcoming)
     14 NE 1st Avenue, Suite 400
10   Miami, Florida 33132
     Telephone: 305-479-2299
11   ashamis@shamisgentile.com
12   Counsel for Plaintiff and Proposed Class
13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14
     CRISTI STEELE, individually and on                  Case No. 4:20-cv-01047-KAW
15   behalf of all others similarly situated,
                                                         CLASS ACTION
16              Plaintiff,
                                                         NOTICE OF DISMISSAL WITH
17   vs.                                                 PREJUDICE
18   BETTERWELL LLC,
     a California limited liability company,
19
20
                 Defendant.
21

22

23

24   //

25   //

26   //
27

28                                             1
                              NOTICE OF DISMISSAL WITH PREJUDICE
                  Case 4:20-cv-01047-KAW Document 9 Filed 04/21/20 Page 2 of 2




                          NOTICE OF DISMISSAL WITH PREJUDICE
1

2           1.       All claims of the Plaintiff, Cristi Steele, individually, are hereby dismissed with

3    prejudice.

4           2.       All claims of any unnamed member of the alleged class are hereby dismissed
5
     without prejudice.
6

7

8    Dated: April 21, 2020                         Respectfully submitted,

9
                                                   By: /s/ William Litvak_________
10                                                 William Litvak (SBN 90533)
                                                   wlitvak@drllaw.com
11                                                 DAPEER ROSENBLIT LITVAK, LLP
                                                   11500 W. Olympic Blvd. Suite 550
12                                                 Los Angeles, California 90064
                                                   Telephone: 310-477-5575
13
                                                   EDELSBERG LAW, P.A.
14                                                 Scott Edelsberg, Esq. (FL Bar No. 0100537)
                                                   scott@edelsberglaw.com
15                                                 20900 NE 30th Ave, Suite 417
                                                   Aventura, FL 33180
16                                                 Telephone: 305-975-3320

17                                                 SHAMIS & GENTILE, P.A.
                                                   Andrew J. Shamis, Esq. (FL Bar No. 101754)
18                                                 ashamis@shamisgentile.com
                                                   14 NE 1st Avenue, Suite 1205
19                                                 Miami, FL 33132
                                                   Telephone: 305-479-2299
20

21                                                 Counsel for Plaintiff and the Proposed Class

22

23

24

25

26
27

28                                             2
                              NOTICE OF DISMISSAL WITH PREJUDICE
